Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
	Claim(s) 1-8 were previously pending and were rejected in the previous office action. Claim(s) 1, 5, and 7 have been amended. Claim(s) 2-4, 6, and 8 were left as originally presented. Claim(s) 1-8 are currently pending and have been examined. 

Response to Arguments
Claim Interpretation
	Applicant’s amendments and arguments, see page 7 of Applicant’s Response, filed August 09, 2022, with respect to the Claim Interpretation have been fully considered and are persuasive. The claim interpretation has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page 8 of Applicant’s Response, filed August, 09, 2022, with respect to 35 USC § 101 rejection of Claim(s) 1-8 have been fully considered but they are not persuasive.
	Applicant argues that the invention provides that the application is now integrated into a practical application and/or the claim amounts to significantly more than the alleged abstract idea. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, Examiner points to the non-final office action mailed 05/09/2022 on page(s) 7-8, which provided a detailed analysis of how the claims were analyzed and why the claims were not integrated into a practical application. Examiner, respectfully, suggest positively reciting how the mobile vehicle is guided to the parking space based on this generated route using mobile vehicle control processor, see applicant’s specification paragraph(s) 0027 and 0033. Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see pages 8-18, filed August, 09, 2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35 U.S.C. 103 has been withdrawn.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on March, 19, 2020, under 35 U.S.C. 119 (a)-(d).

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-8 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 recites an entity that is able to gather vehicle information and traveling performance of the vehicle, which, will be used to determine a parking space and a parking fee for the parking space. Independent Claim 1 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations), and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions and/or social activities) and/or . Claim 1 recites “acquire information including specifications of the moving body and traveling performance of the moving body when the moving body enters the accommodation area,” “determine an accommodation position of the moving body based upon the information,” and “determine a use fee of the accommodation area based upon the information and the accommodation position,” “wherein the traveling performance of the moving body includes a sensing performance of the moving body, which detect positions and distances, to accurately recognize obstacles and surroundings based on the detected positions and distances,” and “wherein, as the sensing performance increases and the moving body becomes capable to generate its own traveling route to the accommodation position, a load is reduced and decreases the use fee,” function(s) can be merely managing certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations), and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions and/or social activities). For instance Claim 1 is similar to an entity receiving vehicle information, which, the entity can determine a parking space and a fee associated with that parking space based on the vehicle information and the traveling performance of the vehicle. The mere recitation of generic computer components (Claim 1: an acquisition unit, an accommodation position determination unit, a use fee determination unit, a management device, a sensor, and a processor) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim 1 recite(s) the above abstract idea(s). 

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “acquire,” “determine,” “determine,” “detecting,” and “generating,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: an acquisition unit, an accommodation position determination unit, a use fee determination unit, a management device, a sensor, and a processor). Examiner, notes, that the acquisition unit, accommodation position determination unit, use fee determination unit, management device, sensor, and processor, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more because the claim merely invokes computers or other machinery merely as a tool to perform an existing process, MPEP 2106.05(f). Here, the above additional elements merely acquiring, determining, determining, detecting, and generating, vehicle and parking information, which, is no more than “applying,” the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component(s), which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because, as noted previously,
the claims as a whole merely describe how to generally “apply it,” to the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
		Claim(s) 2-4 and 6-7: The various metrics of Claim(s) 2-4 and 6-7 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 5: The additional limitation(s) of describing “communicating,” and “acquire,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “communicate with the moving body or a user of the moving body,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the communication unit, a terminal device, and acquisition unit. Examiner, notes that the communication unit, the terminal device, and the acquisition unit are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 5 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 8: The additional limitation(s) of describing “allowing,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “the accommodation area includes a boarding area for allowing the user to get on and off,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the management device and moving body. Examiner, notes that the management device and moving body are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely transmitting information which is no more than “applying,” the judicial exception. Examiner, further, notes that the “moving body,” automatically, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for delivering and picking up a passenger. As currently claimed, there is no improvement to the functioning of the moving body, and the instructions sent are similar to those that would be sent by an entity specifying where to move to pickup and drop-off a passenger. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link moving the moving body, which, does no more than merely confine the use of the abstract idea to a vehicle pickup/drop-off of an passenger and thus fails to add an inventive concept to the claims. For the reasons described above with respect to Claim 8 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-8 above do not include additional elements
that are sufficient to amount to significantly more than the judicial exception. As
discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), field-of-use, and generally linking, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-8 are not patent eligible.

Novelty/Nonobviousness
	For the reasons outlined below, Independent Claim 1 is distinguished from the art.
Boss et al. (US 2018/0211539 A1). Boss et al. teaches a parking area that includes one or more devices, which the devices include a computer system/server that includes a processor.  The one or more devices will acquire the to be parked vehicle characteristics of the arriving vehicle, which includes the dimensions of the vehicle. The devices will also receive the to be parked vehicle’s turning radius as the vehicle enters the parking area. Boss et al., also,  teaches as the driver pulls the arriving vehicle into a parking garage the device at the parking entry point will receive the vehicles characteristics, which will include the vehicles dimensions and turning radius. Boss et al., further, teaches based on the vehicles characteristics a recommended parking space will be determined. Boss et al., also, teaches the vehicle includes a guidance providing feature, such as sensors, cameras, or navigation features, which the autonomous vehicle will be provided with directions to the parking location and the vehicle can park itself after receiving the command that consist of the location of the parking space. However, Boss et al., doesn’t explicitly teach a use fee for the parking space will be determined based on the vehicle specifications and the vehicles turning radius. Boss et al., also, doesn’t explicitly teach the vehicle will be able to sense obstacles and its surroundings based on detecting positions and distances. Boss, further, doesn’t explicitly teach as the vehicles sensing performance increases and the moving body becomes capable of generating a traveling route then the load on the parking lot device will be reduced and the parking fee will decrease. 
Burdick (US 2010/0145811). Burdick teaches a measuring device can include one or more sensors, which, the sensor can be configured to measure the length of a vehicle parked in a selected parking area. Burdick, further,  teaches the length of the vehicle to be parked in the parking area may be determined by a sensing device. The range of lengths the vehicle falls within may then be determined and once the length range is identified the parking fee value for the length range of the vehicle may be identified, which, the fee collection device will collect the parking fee by multiplying the base parking fee by the length of the vehicle. However, Burdick, doesn’t explicitly teach determining a parking space and a parking fee based on the vehicles turning radius. Burdick, also, doesn’t explicitly the vehicle will be able to sense obstacles and its surroundings based on detecting positions and distances. Burdick, further, doesn’t explicitly teach as the vehicles sensing performance increases and the moving body becomes capable of generating a traveling route then the load on the parking lot device will be reduced and the parking fee will decrease. 
Alsuwaidi (US 2016/0321925). Alsuwaidi teaches a controller can determine the size type of the vehicle and the approximate position of the vehicle with the parking slot based on the pre-configured criterion. Alsuwaidi, also, teaches that the controller will receive parking slot size and the size type of the vehicle from the sensors, which, the pre-configured criterion is based on that received information from the one or more sensors. However, Alsuwaidi, doesn’t explicitly teach determining a parking position and a parking fee based on the vehicles specifications and the turning radius of the vehicle. Alsuwaidi, also, doesn’t explicitly teach the vehicle will be able to sense obstacles and its surroundings based on detecting positions and distances. Alsuwaidi, further, doesn’t explicitly teach as the vehicles sensing performance increases and the moving body becomes capable of generating a traveling route then the load on the parking lot device will be reduced and the parking fee will decrease.
Smid (US 20200130676 A1). Smid teaches a vehicle that includes multiple sensors. The vehicle has a ultrasonic sensor and a GPS sensor. The ultrasonic sensor is able to provide the system with the ability to measure the distances to obstacles and monitor the space near the vehicle while parking. And the GPS sensor is able to determine the current geographical location. Smid, also, teaches a vehicle can dynamically generate a route from any starting point to any destination point. The route may include a combination of lanes and intersections, which the destination point can be any parking lot or parking structure. However, Smid, doesn’t explicitly teach a parking lot determining the vehicles specifications and the vehicles turning radius, in order to determine a parking space and parking fee for the vehicle. Smid, also, doesn’t explicitly teach as the vehicles sensing performance increases and the moving body becomes capable of generating a traveling route then the load on the parking lot device will be reduced and the parking fee will decrease. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628